Order entered February 2, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00878-CV

                  IN THE ESTATE OF GARY WAYNE LUNA, Deceased

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-15-04253-1

                                           ORDER
       The clerk’s record in this case is overdue. By order dated October 31, 2016, we ordered

the Dallas County Clerk to file either the clerk’s record or written verification that appellants

have not paid for or made arrangements to pay for the record within ten days. On November 4,

2016, we notified the Dallas County Clerk’s office that the document it attempted to file was not

filed because it was not text-searchable and not bookmarked as required by the Texas Rules of

Appellate Procedure. To date, the clerk’s record has not been filed and the Dallas County

Clerk’s office has not communicated with the Court regarding the clerk’s record in this appeal.

       Accordingly, we ORDER the Dallas County Clerk to file the clerk’s record within TEN

DAYS of the date of this order. We notify appellants that if we receive verification they have not

paid for or made arrangements to pay for the clerk’s record we will, without further notice,

dismiss the appeal. See TEX. R. APP. P. 37.3(b).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:


       John Warren
       Dallas County Clerk

       All parties
                                                 /s/    ELIZABETH LANG-MIERS
                                                        JUSTICE